Dissenting Opinion of Justice Trumbull. In my judgment, the question propounded to the witness was incompetent, for two reasons. First, Because it assumed, that the witness had seen the Pacific coming in and going out of Chicago harbor, when there is no evidence in the record, that he ever saw the Pacific enter or leave that harbor. No proper foundation was laid for the question. The fact that the counsel objected to it for a wrong reason, would not prevent the Court from excluding it for a right one. The judgment is not surely to be reversed, because the Court below refused to permit an improper question to be asked, although the attorney may have urged a wrong reason for his objection. Secondly. I am of opinion, that the question was improper for the reason assigned by the counsel. The object of the question clearly was, to draw out the opinion of the witness, as to how the plaintiff managed the boat. The witness had shown by his previous testimony, that he did not understand the science of navigation; and I am not aware that it is any part of the duty of a harbor master, to take steamers in and out of port, or that he must necessarily have any knowledge upon that subject. As a general rule, the opinions of witnesses are not admissible an evidence; and when they are admitted, it is upon the principle, that the witness from his profession or business, is supposed to possess some peculiar knowledge or skill in reference to the matter, about which his opinion is sought. The witness in this -case, is not only not shown to have possessed any such knowledge, but it is negatively .shown that he did not possess it.